Citation Nr: 1000577	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  05-37 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for cellulitis.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from March 
1964 to January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, that, in part, denied service connection 
for cellulitis.  The Veteran has since moved to the 
jurisdiction of the VARO in Reno, Nevada.  

In October 2008, the appellant testified at a videoconference 
hearing at the RO before the undersigned Veterans Law Judge 
sitting in Washington, DC.  A transcript of his testimony is 
associated with the claims file.

The case was previously before the Board in December 2008, 
when it was remanded for examination of the veteran and a 
medical opinion.  


FINDINGS OF FACT

1.  Service treatment records reflect that the Veteran was 
treated for cellulitis of the left foot in July 1965.  

2.  The January 1968 separation examination report reflects 
that the Veteran had normal skin, feet, and lower 
extremities.  

3.  VA outpatient treatment records reflect that the Veteran 
was treated for cellulitis of the right lower leg from 
October 2001 to December 2002.  

4. No current cellulitis disability and no residuals of the 
left foot cellulitis treated during active service were shown 
in a VA examination conducted in February 2009.  



CONCLUSION OF LAW

The criteria for service connection for cellulitis have not 
been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002);  
38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated September 2004.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.

A March 2006 letter provided the appellant with notification 
of the laws regarding degrees of disability and effective 
dates.  The issue on appeal was subsequently readjudicated in 
Supplemental Statements of the Case dated April 2007, August 
2008, and October 2009.  

In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.) See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

At the October 2008 hearing, the Veteran specifically waived 
any error in the content or timing of the required notice.  

VA has obtained service treatment records, VA treatment 
records, assisted the appellant in obtaining evidence, 
afforded him a physical examination, and afforded him the 
opportunity to present hearing testimony, statements and 
evidence.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
appellant's claims file and he has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision at this time.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in a presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).  The nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

The Veteran had active service from March 1964 to January 
1968.  Service treatment records reveal that the Veteran was 
treated for cellulitis of the left foot in July 1965.  A July 
20, 1965 consultation record indicates that he had 
inflammation and tenderness of the left leg and foot.  
Ultimately, the diagnosis was cellulitis of the left foot 
with lymphangitis.  He was hospitalized for seven days and 
treated with antibiotics.  Subsequently, he had ten days of 
light duty and returned to duty status without any noted 
residuals.  

In January 1968, separation examination of the Veteran was 
conducted.  Clinical evaluation of the feet, skin, and lower 
extremities were all "normal," with no abnormalities noted 
by the examining physician.  

VA outpatient treatment records reveal that the Veteran was 
treated for cellulitis of the right lower leg from October 
2001 to December 2002.  A primary care treatment record dated 
October 2001 reveals that the Veteran had symptoms of groin 
pain and a red right lower extremity.  The diagnosis was 
cellulitis of the right lower extremity.  Treatment included 
medication, wrapping of the leg, and elevation of the leg.  
Treatment records dated December 2002 reveal that the Veteran 
was again being treated for cellulitis, which was not 
responding to the initial antibiotics prescribed.  His 
antibiotic prescription was changed to Cipro and a December 
16, 2002 treatment record reveals an assessment of 
"cellulitis resolving."  Another treatment record dated 
December 31, 2002 indicates that the wound to the Veteran's 
right leg had resolved to the size that it only required 
dressing with a band-aid.  

In October 2008, the Veteran presented sworn testimony at a 
hearing before the undersigned Veterans Law Judge.  He 
testified that he was hospitalized for treatment of 
cellulitis during active service.  He further asserted that 
he had the onset of cellulitis during service and that it had 
been continuous since then.  However, he also indicted that 
his post-service cellulitis had been more intermittent than 
constant indicating that it had been "ongoing off and on."  
Finally, he only indicated specific post-service treatment 
dates from 2003 to 2005 for his claimed cellulitis treatment 
by VA.  

In February 2009, a VA Compensation and Pension examination 
of the Veteran was conducted.  He reported a history of 
cellulitis of the left foot during service.  Physical 
examination did not reveal the presence of any current active 
skin condition.  There were some superficial veins on the 
right lower extremity and three light areas of macules below 
the right knee.  The examiner's diagnosis was "history 
cellulitis left foot."  The examiner reviewed the evidence 
of record including the service treatment records and noted 
the Veteran's one instance of hospitalization for treatment 
of cellulitis during service.  He also noted the post-service 
treatment of cellulitis of the left lower extremity.  The 
medical opinion was that the Veteran has "no signs or 
symptoms of a cellulitis and there is no residual from the 
cellulitis of the left foot he got in 1965 while in the 
service."  

The evidence is against the Veteran's claim for service 
connection for cellulitis.  The service treatment records 
reveal that the Veteran had cellulitis of the left lower 
extremity, which was treated and resolved without any 
residual disability.  VA records reveal that the Veteran was 
treated cellulitis of the right lower extremity from October 
2001 to December 2002, which was over three decades after he 
separated from service.  This was successfully treated and 
resolved without any residual disability.  There is no 
evidence of any current residual disability resulting from 
either instance of cellulitis.  "In the absence of proof of 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, there is 
no medical evidence linking the post-service instance of 
cellulitis of the right leg to the instance of cellulitis of 
the left lower extremity 30 years earlier during service.  
The preponderance of the evidence is against the claim for 
service connection for cellulitis; there is no doubt to be 
resolved; and service connection is not warranted.  


ORDER

Service connection for cellulitis is denied. 







____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


